477 F.2d 565
William H. CONNELLY, Plaintiff-Appellee,v.AMERICAN SECURITY CARD CORPORATION et al., Defendants,Andrew C. Sandell and Frank Adamson, Defendants-Appellants.
No. 72-3651Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
June 6, 1973.

Craig R. Goodman, A. J. Block, Jr., Atlanta, Ga., for Sandell.
Frank Adamson, pro se.
Hugh G. Head, Jr., Howard H. Johnston, Atlanta, Ga., for plaintiff-appellee.
Before WISDOM, AINSWORTH and CLARK, Circuit Judges.
PER CURIAM:


1
We are convinced that the evidence fully supports the district court's findings that appellants Adamson and Sandell made false and fraudulent misrepresentations to appellee Connelly, to his detriment, including the false statement that his check would be held in escrow and would be refundable as agreed in the contract between the parties.  We likewise agree that the items of damages and attorney's fees were correctly assessed by the trial judge.


2
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I